Citation Nr: 0334846	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-05 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.  He was a prisoner of war of the German 
Government from February 1944 to April 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision issued by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veteran Affairs (VA), that denied a rating 
greater than 30 percent for the veteran's service-connected 
post-traumatic stress disorder (PTSD).

During the pendency of the appeal, by a rating decision of 
August 2002, the RO increased the rating to 50 percent, 
effective September 11, 2001.  Because the increase in the 
evaluation of the veteran's PTSD does not represent the 
maximum rating available for this disability, the veteran's 
claim for an increased rating for this condition remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993); see 
also Norris v. West, 12 Vet. App. 413, 420 (1999).

The veteran testified at a hearing before the Decision Review 
Officer at the RO in May 2002.  A copy of the transcript of 
that hearing is of record.


REMAND

In a personal hearing in May 2002 before the Decision Review 
Officer at the RO, the veteran testified to the effect that 
his PTSD had worsened, especially since September 11th .  He 
also stated that he had been receiving outpatient psychiatric 
treatment by a psychiatrist in Altoona, although he had not 
been for a long time.  No dates were specified.  The records 
of outpatient psychiatric treatment should be obtained, and 
associated with the claims file.

Additionally, during the pendency of this claim, the 
Veterans' Claims Assistance Act of 2000 (VCAA) was signed 
into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2003).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) (West 2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In July 2001, the RO sent the veteran a VCAA letter in which 
it attempted to provide the notice required under 38 U.S.C.A. 
§ 5103(a).  However, this letter advised the veteran that he 
was to send the requested information and evidence within 
60 days of the date of the letter.  Although the time limit 
for the submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

In light of the fact that remand for additional evidentiary 
development is otherwise in order, the RO should also take 
corrective action relevant to the VCAA notice provided to the 
veteran.



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  That letter should request 
the veteran to identify the approximate 
dates and providers of any VA and non-VA 
treatment and evaluation for his PTSD 
since 2001.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should also take appropriate 
steps to obtain all pertinent records of 
outpatient psychiatric treatment as 
identified in the veteran's hearing 
testimony.

3.  After RO readjudication, if the 
benefit sought on appeal is not granted, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




